PER CURIAM.
The appellant was defendant in an information charging robbery, assault and displaying a firearm while committing a felony. After the denial of his motion to suppress identification made at the scene of the crime, the defendant entered a plea of nolo contendere. He was found guilty and sentenced. This appeal was brought to test the ruling of the trial court. We find that the trial court’s refusal to quash the evidence was proper under the rule set forth in Robinson v. State, Fla.App.1970, 237 So.2d 268; Reliford v. State, Fla.App.1970, 241 So.2d 871 and Daniels v. State, Fla.App. 1972, 262 So.2d 725.
Affirmed.